PRECEDENTIAL

       UNITED STATES COURT OF APPEALS
            FOR THE THIRD CIRCUIT
                 _____________

                     No. 12-4027
                    _____________

                WILLIAM A. KEITEL,

                                  Appellant

                           v.

           JOSEPH MAZURKIEWICZ;
   THE ATTORNEY GENERAL OF THE STATE OF
               PENNSYLVANIA
                _____________

     On Appeal from the United States District Court
        for the Western District of Pennsylvania
                   (No. 2-11-cv-01209)
          District Judge: Hon. Nora B. Fischer

Before: CHAGARES, VANASKIE, and SHWARTZ, Circuit
                    Judges.

                (Filed: August 30, 2013)
                     ____________

                       OPINION
                     ____________
Chris R. Eyster, Esq.
100 Ross Street
Suite 304
Pittsburgh, PA 15219-2013
       Attorney for Appellant

Ronald M. Wabby, Jr., Esq.
Office of the District Attorney
401 Allegheny County Courthouse
Pittsburgh, PA 15219
       Attorney for Appellees

CHAGARES, Circuit Judge.

        Appellant William Keitel was convicted in late 1998
by a jury in the Pennsylvania Court of Common Pleas of first
degree murder, third degree murder, aggravated assault, and
five counts of recklessly endangering another person.
Keitel’s aggregate sentence was life imprisonment plus thirty-
five to seventy years of imprisonment. Keitel unsuccessfully
appealed his convictions and sentence. His efforts to seek
relief under Pennsylvania’s Post Conviction Relief Act were
similarly unsuccessful.

       Keitel filed a petition for a writ of habeas corpus
pursuant to 28 U.S.C. § 2254 in the United States District
Court for the Western District of Pennsylvania in September
2011. The District Court denied the petition and Keitel
timely appealed. We have jurisdiction pursuant to 28 U.S.C.
§§ 1291 and 2253.

       The case has been fully briefed by the parties and is
listed to be heard by the Court on September 26, 2013.




                                2
However, the parties notified the Court that Keitel died on
August 11, 2013. The appellees now contend that Keitel’s
case is moot and should be dismissed. In response, Keitel’s
attorney of record has advised the Court that Keitel’s parents,
his “next of kin,” desire “to continue the appeal to clear their
son’s name.”

        Article III of the Constitution limits the federal courts
to adjudication of actual, ongoing “[c]ases” and
“[c]ontroversies.” U.S. Const. art. III, § 2, cl. 1. The “case-
or-controversy requirement subsists through all stages of
federal judicial proceedings, trial and appellate.” Lewis v.
Cont’l Bank Corp., 494 U.S. 472, 477 (1990). “Courts
enforce the case-or-controversy requirement through several
justiciability doctrines,” which “include standing, ripeness,
mootness, the political-question doctrine, and the prohibition
on advisory opinions.”        Toll Bros., Inc. v. Twp. of
Readington, 555 F.3d 131, 137 (3d Cir. 2009). As we have
observed, “[i]f developments occur during the course of
adjudication that eliminate a plaintiff’s personal stake in the
outcome of a suit or prevent a court from being able to grant
the requested relief, the case must be dismissed as moot.”
Blanciak v. Allegheny Ludlum Corp., 77 F.3d 690, 698-99
(3d Cir. 1996). We consider whether Keitel’s death renders
this appeal moot.

       Section 2254 empowers a federal court to grant a
petitioner relief from unlawful state custody. See Preiser v.
Rodriguez, 411 U.S. 475, 484 (1973) (noting that “the
essence of habeas corpus is an attack by a person in custody
upon the legality of that custody, and that the traditional
function of the writ is to secure release from illegal
custody.”); Barry v. Brower, 864 F.2d 294, 296 (3d Cir.




                               3
1988) (holding that “a district court’s power to grant a writ of
habeas corpus under 28 U.S.C. § 2254 is limited . . . to
directing [the petitioner’s] release from custody.”). Because
Keitel has died, he is no longer “in custody.” See 28 U.S.C. §
2254(a). Accordingly, we conclude that Keitel’s habeas
petition has been rendered moot by his death. We note that
our decision today is in accord with that of every other Court
of Appeals to have considered this issue. See, e.g., Bruno v.
Sec’y, Fla. Dep’t of Corr., 700 F.3d 445, 445 (11th Cir. 2012)
(“The death of the habeas petitioner renders a habeas action
moot.”); Garceau v. Woodford, 399 F.3d 1101, 1101 (9th Cir.
2005); McMillin v. Bowersox, 102 F.3d 987, 987 (8th Cir.
1996); McClendon v. Trigg, 79 F.3d 557, 559 (7th Cir. 1996);
Knapp v. Baker, 509 F.2d 922, 922 (5th Cir. 1975). See also
Lockhart v. McCree, 476 U.S. 162, 168 n.2 (1986) (“[T]he
habeas petitioner . . . died prior to the District Court’s
decision, so his case became moot.”); In re Kravitz, 504
F.Supp. 43, 49-50 (M.D. Pa. 1980).

       For the foregoing reasons, we will vacate the District
Court’s order denying the petition and remand this case to the
District Court with instructions to dismiss the petition as
moot.




                               4